                          Case 1:19-cv-00108-JRH-BKE Document 16 Filed 07/22/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                           United States District Court
                                                  Southern District of Georgia
                  ERIK MITCHELL VAN TASSEL,

                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV 119-108

                  ANDREW SAUL, Commissioner
                  of Social Security Administration,

                              Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of July 22, 2020, the Report and Recommendation of

                     the Magistrate Judge is ADOPTED as the opinion of the Court. Pursuant to sentence four of 42

                     U.S.C. § 405(g), the Commissioner's final decision is REVERSED, and the case is REMANDED

                     to the Commissioner for further consideration in accordance with the Court's opinion.




            07/22/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
